Order affirmed, without costs; no opinion.
*875Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voobhis and Bubke. Judge Fboessel dissents and votes to reverse and to reinstate the order of Special Term in the following memorandum in which Judge Fosteb concurs: The award of about $2,000 in addition to funeral expenses for the death of an insured, 42 years of age, in excellent health, earning $13,000 per year and contributing to the household of an invalid mother and unmarried sister with whom he lived the sum of at least $40 per week is so shockingly inadequate as to be tantamount to evident partiality.